We are of the opinion that the defendant's petition for a trial in the Common Pleas Division should be granted.
The Judiciary Act, cap. 26, § 1, provides that in all answered cases there shall be a decision of the court and judgment on the seventh day following except as provided in said section. The section also provides that in cases of submission to judgment, judgment may be entered at any time thereafter on ex parte motion and proof of claim. This provision, however, relates only to the entry of judgment and does not alter the other provision relating to a decision. The scheme of the act seems to be that there shall be, 1, a decision of the court, and, 2, a judgment. By § 17, cap. 19, of *Page 787 
said act, the entries on the docket or papers are deemed to be a decision within the use of that term in the act. The only entry on the papers presented to us is defendant's submission to judgment for $73.75. This, then, must be taken as a docket entry equivalent to a decision. There is no entry of any judgment actually rendered. Within two days after the entry on the papers, the claim for jury trial was filed. This took the case to the Common Pleas Division. The dismissal of the case by the Common Pleas Division was, we think, erroneous.